DETAILED ACTION 
The amendment submitted on March 25, 2021 has been entered.  Claims 1, 3, and 5-20 are pending in the application.  Claims 11-12 and 15-20 are withdrawn.  Claims 1, 3, 5-10, and 13-14 are rejected for the reasons set forth below.  No claim is allowed.  
Priority Claims 
Applicant’s explanation (see applicant’s Remarks, submitted March 25, 2021, at p. 11) that PCT/US2017/060604 is a continuation in part of 14/792,594 is acknowledged.  The priority claims from the Application Data Sheet (submitted May 8, 2019) were evidently entered into the Office’s records incorrectly.  The examiner has requested that the Case Resolution team correct the error in the Office’s PALM database, but the examiner suggests that applicant also request a corrected Filing Receipt with the correct priority claims.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to mogroside compounds and compositions thereof, is acknowledged.  Claims 11-12 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  
Withdrawn Rejections 
The objection to the specification for containing new matter is withdrawn because appli-cant’s arguments (see applicant’s Remarks at p. 11) are persuasive.  
The rejection of claims 1-2 and 8-9 under 35 U.S.C. 101 as being drawn to a product of nature is withdrawn in view of the amendment to the independent claim. 
Maintained Rejections Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1, 3, 5-6, and 8-9 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodyer (US 2014/0271748 A1).  
Woodyer (cited in the prior action) discloses the compound of Formula 6, also known as “mogroside VI” (para. 0048), it being implicit that the compound is in purified form, and food or beverage compositions thereof (para. 0033, 0074-75).  Other ingredients include, among other things, allulose (para. 0016) and flavoring agents (para. 0027), which meets the limitations of claims 3-6.  
Response to Arguments 
The examiner appreciates applicant’s effort to advance prosecution of the application by cancelling Formula 6 from the claims, but mogroside VI as disclosed by the reference is also within the scope of Formula 13 as recited in claim 1.  The rejection is therefore maintained notwith-standing the amendment.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art, (2) ascertaining the differences between the prior art and the claims at issue, (3) resolving the level of ordinary skill in the pertinent art, (4) considering objective evidence present in the appli-cation indicating obviousness or nonobviousness.  
Claims 10 and 13-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Woodyer as applied above.  
The disclosure of Woodyer is relied upon as set forth above.  The difference between the prior art and the claims at issue is that Woodyer does not specifically disclose using the mogroside below its threshold flavor or sweetness (see claims 10 and 13).  These concentrations, however, would have been prima facie obvious when the teachings of the reference are considered as a whole.  For example, Woodyer describes (para. 0002) the compositions as having “synergistic sweetener” properties, with mogroside VI concentrations approaching 0% (para. 0068), which would have suggested using the mogroside sweetener at a concentration within the meaning of the instant claims.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentra-tions are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05(II)(A).  The examiner therefore concludes that the subject matter of these claims would have been viewed as being a matter of routine experimentation within the general teachings of the reference and therefore prima facie obvious.  
Response to Arguments 
Applicant arguments (see Remarks at p. 12) have been fully considered but are not persuasive for substantially the same reasons discussed in the rejection above.  
Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over Woodyer as applied above, and further in view of Spano (J. Strength Cond. Res. 32(1), 79-86 (2010)).  
The disclosure of Woodyer is relied upon as set forth above.  The difference between the prior art and the claims at issue is that Woodyer does not specifically disclose that the food com-position further includes a functional ingredient, such as caffeine or a fatty acid.  Spano (cited in the prior action), however, is cited as evidence that such ingredients would have been well known, and using them in the food and beverages or Woodyer would therefore have been prima facie obvious.  
Response to Arguments 
This rejection is maintained for the same reasons discussed above. 
Conclusion 
THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the exten-sion of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,1 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 formerly “Theodore R. West”